Citation Nr: 0124932	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  96-42 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether achievement of the veteran's vocational goal is 
reasonably feasible for purposes of entitlement to vocational 
rehabilitation and training under Chapter 31, Title 38, 
United States Code.

(The issue of entitlement to service connection for a dental 
disorder is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and C. H.


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
September 1960, from October 1960 to August 1972, and from 
September 1972 to August 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 letter from a counseling 
psychologist at the Winston-Salem, North Carolina, Department 
of Veterans Affairs (VA) Regional Office (RO) to the effect 
that achievement of the veteran's vocational goal was not 
reasonably feasible.  In February 1998, the veteran was 
afforded a personal hearing at the RO via videoconference 
before the undersigned member of the Board in Washington, 
D.C.  In September 1999, the Board remanded this matter to 
the RO for further development.  

It is noted that evidence was received at the Board in June 
2001 along with the veteran's representative's waiver of 
initial consideration of same by the RO.  Among this evidence 
is the report of a November 2000 VA examination, which was 
reviewed by the RO, although a copy of the examination was 
not in the claims folder when it was received by the Board.  
In any event, given the appropriately executed waiver, there 
is no need to remand this matter for initial RO consideration 
of this evidence.  See 38 C.F.R. § 21.1304 (2000).



FINDINGS OF FACT

1.  The evidence does not demonstrate that the effects of the 
veteran's disabilities, when considered in relation to his 
circumstances, prevent successful pursuit of a vocational 
rehabilitation program and successful employment. 

2.  The veteran has identified gunsmithing as a vocational 
goal and possesses the necessary educational skills and 
background to pursue the goal; and he has been previously 
trained in this field.


CONCLUSION OF LAW

The criteria for finding that achievement of the veteran's 
vocational goal is reasonably feasible for purposes of 
entitlement to vocational rehabilitation and training under 
Chapter 31, Title 38, United States Code have been met.  
38 U.S.C.A. §§ 3100, 3101 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 21.35, 21.53 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the evidentiary record in this case reflects that 
the veteran has established entitlement to service connection 
for a psychiatric disorder, bilateral hearing loss, arthritis 
of the knees, chronic rhinitis, and the postoperative 
residuals of a right lower tibia fracture.  His nonservice-
connected disabilities include, among other things, a 
personality disorder, a chronic seizure disorder, sinusitis, 
headaches, and arthritis (other than of the knees).  
Currently, his combined service-connected disability 
evaluation is 100 percent (and has been as such since 
February 1980).  

The relevant facts in this case, most of which were 
previously laid out in the September 1999 Board remand, are 
as follows.  The veteran has sought vocational rehabilitation 
training for many years.  In a May 1990 Counseling Record-
Narrative Report, the counseling psychologist noted the 
veteran's 24 years of service in the Army, and that he had 
served for 20 years in the special forces in the area of 
demolition which brought him in the area of working as a 
hazardous device instructor in anti-terrorist training.  It 
was further noted that after his discharge, he worked 
intermittently on a contract basis in Central America. 

The psychologist noted that the veteran had completed his GED 
and Associate's Degree, and that he lacked 6 semester hours 
to satisfy the requirement of a Bachelor's Degree of Science 
in Social Science with a concentration in history.  The 
veteran suggested that he enroll in training in an 
interpreter program at a local college.  The counseling 
psychologist noted that the veteran was not currently in 
treatment although he was on medication, and that he had a 
severe speech disorder (thus, his interest in enrolling in 
training in an interpreter program at a local college).

The counseling psychologist determined that the veteran met 
the criteria of having an employment handicap and a serious 
employment handicap.  It was noted that the veteran was 
highly motivated and although the counseling psychologist 
expected the veteran to have many obstacles in his way, 
achievement of a vocational goal was reasonably feasible.  In 
relation to this, an individualized written rehabilitation 
plan (IWRP) was developed and the vocational rehabilitation 
specialist conducted a preinduction briefing.  The veteran's 
IWRP showed that his objective was to obtain an AAS in 
Interpreter Training, his program goal was Interpreter 
Training.  Thereafter, the veteran began training as an 
interpreter.

In an April 1991 letter to the RO from the veteran's school, 
it was indicated that if the veteran was unable to 
satisfactorily complete the work for the interpreter training 
program, a vocational evaluation was recommended in order to 
assist him in determining an alternative program of study; 
that the veteran reported having some difficulties regarding 
his psychiatric disorder, thus, it was recommended that he 
seek counseling in that regard; and since the veteran 
reported having some difficulty managing his money, some 
counseling in that regard was also recommended.

In a June 1991 letter from his advisor at school, the veteran 
was notified that since his grade point average was below 
2.0, he was required to see his school advisor prior to 
registration.  As such, the veteran's advisor indicated that 
they should schedule a meeting.

In a June 1991 Special Report of Training, it was noted that 
the possibility of a workshop evaluation was discussed with 
the veteran.  In July 1991, the veteran was informed that he 
was eligible for vocational rehabilitation training, but this 
training was temporarily interrupted for the veteran to 
perform certain tasks which were enumerated.  Thereafter, 
correspondence from the veteran's attorney (at the time) in 
July 1991 revealed that the veteran was interested to 
changing his vocational rehabilitation program to Basic 
Motorcycle Repair.

In November 1991 correspondence, the veteran indicated that 
training in motorcycle repair was perhaps not the best option 
for him.  He indicated that he was alternatively interested 
in agro-business or gunsmithing.  A February 1992 report of 
contact form reflects that the veteran visited the office of 
a North Carolina Vocational Rehabilitation Counselor on 
crutches and indicated that due to his need to use crutches, 
he could not perform as a mechanic.  He indicated that he was 
interested in being trained in the farming industry.  The RO 
agreed with the counselor to the effect that this training 
would be inappropriate due to the veteran's disabilities.

Thereafter, the veteran was provided a counseling session by 
the counseling psychologist.  They discussed the veteran's 
future enrollment in a Driver Retraining course as the 
veteran was unable to drive at the time of his counseling 
session.

In March 1993 correspondence, the veteran expressed 
dissatisfaction with the way the RO had handled his 
vocational rehabilitation training requests.  He requested an 
administrative hearing.  In an April 1993 response letter, 
the vocational rehabilitation and counseling officer 
instructed the veteran to contact him regarding an 
administrative hearing.  Thereafter, a meeting was held with 
the veteran (apparently in May 1993), noted in the record to 
be an administrative hearing.  At that time, the veteran 
requested that a few questions be answered regarding VA 
regulations and possible future vocational rehabilitation 
training.

In May 1994, the veteran was afforded a counseling session.  
It was noted that since his last counseling session, the 
veteran had purchased five acres of land, and had a mobile 
home/office.  The veteran indicated that he had purchased a 
van with a sunroof and had resumed driving.  It was noted 
that the veteran had gained confidence in his renewed driving 
ability.  The veteran brought an IWRP, dated in July 1993, 
with him which was developed with a vocational rehabilitation 
counselor from the North Carolina Division of Vocational 
Rehabilitation Services.  The program goal was gunsmith.  It 
was further noted that the veteran was above the income 
guidelines for monetary assistance for supplies, equipment, 
and transportation, and the North Carolina Division of 
Vocational Rehabilitation Services was paying just for his 
tuition at that time.  

It was further noted that the veteran had been in school at a 
community college in North Carolina in their Gunsmithing 
Program since the winter 1993 quarter, and that he had a 3.78 
grade point average.  The veteran reported that he wanted to 
be employed as a gunsmith/law enforcement agencies (LEA) 
consultant.  He indicated that he intended to repair and sell 
weapons in law enforcement inventories, do conversions, such 
as sniper rifles and automatic conversions, as well as act as 
a consultant to law enforcement agencies.  The veteran was 
holding a Bureau of Alcohol, Tobacco, and Firearms license 
type 01, "dealer in firearms other than destructive 
devices."  It was noted by the counseling psychologist that 
based on the veteran's disabilities and level of those 
disabilities, he met the criteria for a severe employment 
handicap.

The counseling psychologist further noted that the veteran 
had been receiving regular treatment by the VA and was 
currently on medications for his psychiatric impairment.  On 
the Functional Assessment Inventory, the veteran seemed to 
project fairly good insight into his limitations and 
training.  The counseling psychologist felt that, at that 
point, achievement of a vocational goal might be reasonably 
feasible.  The counseling psychologist stated that he would 
support a program of self-employment if it was feasible for 
the same reason that his State rehabilitation counselor had 
identified.  In regard to this, it was requested that the 
veteran visit the Small Business Administration (SBA), the 
Service Corps of Retired Executives (SCORE), and the Small 
Business Development Center (SBDC).

Thereafter, the counseling psychologist indicated that the 
veteran was afforded an opportunity to take the 
aforementioned action.  Meanwhile, the counseling 
psychologist was able to obtain information regarding self-
employment programs. The counseling psychologist indicated 
that the veteran's program was to be set up in two phases, 
the initial phase being a period to evaluate and improve 
rehabilitation potential for self-employment as a 
gunsmith/LEA consultant.  The veteran was to obtain self-
employment services from SBA, SBDC, and SCORE to inform, 
assist, evaluate, and make recommendations regarding the 
business proposal.  He was to develop information regarding 
SBA workshops related to developing a business plan and 
business start-up and complete such workshops.  

Thereafter, the veteran was to return to counseling with a 
completed business plan, start-up skills and knowledge to 
determine the feasibility of business proposal and, if 
feasible, the counselor indicated that they would amend his 
IWRP for further approval of vocational rehabilitation 
services.

In January 1995, the veteran was sent a letter from a 
vocational rehabilitation counselor indicating that they 
could set up a meeting to discuss any issues that the veteran 
might have.  In subsequent letters, the vocational 
rehabilitation counselor apparently attempted to answer 
various questions posed by the veteran.

According to a May 1995 Report of Contact, the veteran 
canceled an appointment with his counselor as he was going to 
Costa Rica for two months.  According to a September 1995 
Report of Contact, the veteran walked into the counselor's 
office unannounced to give the counselor his business plan 
and to reopen his case which had been in interrupted status 
since May 1994.  The veteran indicated that he had a 
"security job in Costa Rica."  The counselor indicated that 
the veteran was intimidating and told the counselor what he 
expected the counselor to do for him.  The veteran apparently 
indicated that he expected his demands to be turned down and 
that he would appeal that decision.  He indicated that he 
intended to sue the VA and the counselor and that he was "at 
war with the VA."  The counselor was unable to get the 
veteran to be more specific.  The veteran then provided some 
personal information about the counselor which disturbed the 
counselor.  This encounter caused the counselor to question 
the feasibility of the veteran to enter vocational 
rehabilitation.

According to a subsequent February 1996 Report of Contact, 
the veteran showed up at the RO without an appointment and 
demanded to be scheduled for an appointment prior to March 
1996 since he was once again leaving for Costa Rica for a 
security job.  He described the job as "sitting on a porch 
and picking off people that didn't belong there."  The 
veteran was given the first available appointment which was 
in April 1996.  The veteran drew the attention of the 
security guard with an outburst, he put his hands out as if 
he was going to be handcuffed, he beat his head with his 
hands, and then he took two tablets of medication.  He went 
on with a verbal discourse indicating that he was at "war" 
with he VA.

Thereafter, in March 1996, a psychiatric evaluation conducted 
by High Point Psychological Associates in May 1993 was 
received.  At that time, the veteran's history was reviewed.  
It was noted that he had suffered several concussion and had 
a severe speech disorder.  The examiner noted that the 
veteran was 55 years old and had apparently taken enough 
college credits to earn the equivalent of a Master's Degree.  
It was noted that the veteran was in the service for over 20 
years, served in Vietnam twice, and service in Laos once.  It 
was noted that he had been married five times and enjoyed 
high risk activities such as sky diving and his "bomb 
detonation" work.  The examiner noted that the veteran had 
been hospitalized on several occasions for "severe 
anxiety."  During the examination, the veteran related that 
he wanted to return to work and find a job in which he could 
be independent.  

Objective findings included that the veteran appeared alert 
and well oriented.  His speech was quite dysfunctional as a 
result of his palilalia.  His mood was irritable, but 
cooperative.  His affect was expansive and he seemed to be 
hypomanic.  The examiner indicated that the veteran was very 
difficult to test because of his very intense and controlling 
manner, and had a very difficult time following instructions 
and insisted on doing many tasks in his own preferred way, 
virtually ignoring repeated requests to follow standardized 
procedures.  At other times, the veteran's mood was 
characterized as anxious and driven.  His comments many times 
took on a sardonic or facetious tone.  Nevertheless, it was 
noted, the tests that were administered were considered to be 
valid and representative of his present level of functioning.  
There was no evidence for overt psychosis.  

In sum, the examiner indicated that the veteran was 
considered to be functioning in the high average range of 
intelligence and no significant intellectual deterioration 
was suspected.  His reading and cognitive functioning also 
suggested at least average intelligence.  The overall 
impression from a neuropsychological battery was negative for 
acquired cognitive impairment.  The examiner indicated that 
the veteran was experiencing significant psychiatric 
difficulties probably along the lines of an affective and a 
personality disorder.  It was noted that the veteran was on a 
huge number of medications and there did not appear to be any 
doubt that he was rather significantly dependent on Valium.  
The examiner indicated that it was not entirely clear as to 
the medical necessity of this medication at this point in 
time, although it probably had to do with his "severe 
anxiety" initially.  The examiner indicated that the veteran 
obviously had a host of psychiatric difficulties and it was 
difficult to weed all of this out based on the limitations of 
the current neuropsychological assessment.

In conclusion, the examiner indicated that there did not 
appear to be any acquired neuropsychological impairment which 
would prevent the veteran from being able to cognitively deal 
with vocational demands.  The examiner noted that there 
appeared to be a host of problems associated with a 
developmental disorder, expressive language difficulty, 
chemical dependency, and psychiatric difficulties which were 
more severely debilitating for the veteran.  The examiner 
stated that if was difficult to conclude that the veteran was 
not capable of vocational rehabilitation based on his 
functional psychiatric and speech difficulties, but the 
examiner indicated that the veteran would have to make some 
major changes in his approach to working more cooperatively 
with others in order to accomplish his stated goals which 
were resolving his chemical dependencies and investing 
himself in a program like NA (narcotics anonymous).  

As a result of this examination, the veteran was diagnosed 
with bipolar disorder, not otherwise specified; personality 
disorder, not otherwise specified with narcissistic, 
antisocial, and paranoid features.

In April 1996, the veteran reported for another counseling 
session.  According to the Counseling Record, he indicated 
that he did not recall being at the RO in September 1995 .  
The counselor did not indicate if he remembered being at the 
RO in February 1996.  The counselor noted that over the 
years, the veteran had developed a style of dropping in on 
the RO unscheduled for the purpose of receiving attention.  
He noted that the veteran exhibited a self-serving attitude 
and did not care that he interrupted a counseling session for 
his own interests to be served.  

It was further noted that the veteran was rated as 100 
percent disabled for service-connected psychiatric 
impairment, was also service-connected for hearing loss, and 
that he had served over 20 years in the service with most 
time spent in the Special Forces specializing in the area of 
demolition.  The veteran reported that he had numerous 
assignments as a hazardous device instructor as well as an 
anti-terrorist instructor.  He indicated that he was 
receiving military retirement, VA compensation benefits, and 
Social Security benefits.  In addition, the veteran indicated 
that since 1980, he had worked as a security specialist in 
Costa Rica, but was unpaid as he was doing this work as a 
favor for a friend.

The counselor noted that a review of the veteran's business 
plan which he submitted showed that he had spent considerable 
time developing it.  His plan called for a gunsmithing 
facility to be located on his five acre tract of land where 
his home is located.  His plan included paying rent to 
himself to offset his mortgage.  The veteran showed that he 
had appropriate licenses to include the "Dealer in Firearms 
Other than Destructive Devices" issued by the Department of 
Treasury, Bureau of Alcohol, Tobacco, and Firearms (ATF).  
His plan also included an expired Special Tax for NFA 
Firearms Dealer.  The counselor contacted an ATF agent who 
answered several questions regarding the issuance of the 
aforementioned licenses to an individual who is rated as 100 
percent disabled due to anxiety disorder.  The agent 
indicated that the only question on the application dealing 
with the related issues is Item 23C which asked "have you 
ever been adjudicated as mental defective or committed to any 
mental institution ?" (the counselor indicated that, to his 
understanding, the veteran had not). 

The counselor also reviewed the veteran's medical records and 
past evaluations, to specifically include the May 1993 
evaluation.  Based on these reports, the counselor noted that 
the veteran was experiencing psychiatric difficulties along 
the line of an affective and personality disorder, was 
dependent on Valium, and was debilitated due to his speech 
disorder, chemical dependency, and psychiatric difficulties.  
Based on the veteran's work history, the counselor indicated 
that the veteran had not held employment of substantial 
nature and was in receipt of Social Security benefits.  In 
addition, it was noted that the veteran reported his 
mercenary activities in Central America as helping a friend.  
The counselor also considered the psychological findings.  In 
light of the foregoing, the counselor determined that the 
achievement of the veteran's proposed vocational goal of 
self-employment gunsmith was infeasible. 

In an April 1996 determination letter, the veteran was 
notified that he was not entitled to vocational 
rehabilitation training benefits because it was not 
reasonably feasible for the veteran to achieve a vocational 
goal nor did the RO find that the veteran would benefit from 
a program of independent living services.  The veteran 
appealed that determination.  The Board notes (as was noted 
previously in the September 1999 remand) that the denial was 
primarily based on the May 1993 psychiatric report.

In February 1998, the veteran was afforded a personal hearing 
at the RO via videoconference before the undersigned member 
of the Board.  At that time, the veteran presented various 
items to be admitted as evidence, to include a copy of an 
August 1997 statement from H. Ezell Branham, Jr., M.D., in 
which Dr. Branham indicated that he had treated the veteran 
for a psychiatric disability since November 1996.  In 
addition, Dr. Branham indicated that he had reviewed the 
veteran's medical history, and noted that his psychiatric 
disability had been stabilizing over the past year.  As a 
result of his review of the records in his possession, Dr. 
Branham opined that it was feasible for the veteran to own 
his own business in the field of gunsmithing or whatever kind 
of endeavor he chose to embark upon at that time.  Dr. 
Branham indicated that the veteran was a very bright man with 
a great deal of experience in many areas and further 
indicated that the veteran could be quite productive.

Additional records from VA and Dr. Branham were associated 
with the claims folder subsequent to the September 1999 Board 
remand.  On mental status examination conducted by Dr. 
Branham in January 1997, the veteran's intellect was intact, 
memory good, and affect labile.  Judgment was good, 
orientation intact, and mood labile.  His dress was casual.  
It was noted that his speech was pressured at times, and that 
when he got excited it was difficult for him to find words to 
use.  He was diagnosed with PTSD, permanent with 
unemployability.  Similar findings were noted in reports 
variously dated in 1997.  In September 1997 his mood was 
noted to be even, in October 1997 preoccupied, and in March 
1998, expansive.  

On mental status examination in May 1999, the veteran's 
intellect was basically intact, and memory was intact for the 
most part but with gaps beginning to show.  Orientation was 
intact but judgment was poor.  The veteran's mood was 
dysphoric and it was noted that he was feeling a lot of 
pressure.  It was further noted that the veteran was becoming 
increasingly angry and paranoid with VA medical facilities, 
and that his grasp and ability to control outbursts was 
becoming minimal.  In July 1999, his mood was even, memory 
spotty, and affect and intellect intact.  In August, 
September, October, and December 1999, his mood was labile.  

The veteran saw Dr. Branham again in January 2000, at which 
time his intellect was intact, memory was good, and affect 
intense.  Orientation was intact, judgment poor, and mood 
labile.  

VA records reflect that the veteran was admitted to the VA 
Medical Center (VAMC) in Durham, North Carolina, in February 
2000 where he underwent an above left knee amputation due to 
cellulitis and a poorly healing ulcer.  At the time of 
discharge, late March 2000, it was noted that the veteran was 
doing well from a psychiatric standpoint.  It was also noted 
that he did well in physical therapy during his stay, and was 
to be fitted for a prosthesis.  VA records indicate that upon 
discharge the veteran convalesced in a nursing home via 
contract with VA while awaiting a prosthesis.  According to 
VA records, in June 2000 the veteran was characterized as 
being independent and it was noted that he could manage in a 
lower level facility.  

The veteran was seen by Dr. Branham in May 2000, at which 
time it was noted that he had recently undergone the left leg 
amputation due to an infected thrombosis.  The veteran 
indicated that his leg was doing well, and that he could not 
continue therapy until he received his prosthesis.  On mental 
status examination, intellect and orientation were intact, 
judgment poor, and mood labile.  Memory was not good.  

In August and September 2000 he presented with similar 
symptoms, and it was noted that he was feeling sad and 
isolated, and that he was at the mercy of others.  He pointed 
out that he was not suicidal.  By this time, he had moved 
into an apartment.  

Dr. Branham noted that the veteran's mood was brighter in 
November 2000.  At that time, his memory was not good, affect 
intense, judgment poor, and orientation intact.  

The veteran presented for a VA psychological assessment in 
November 2000.  Various assessment methods (the Mississippi 
Scale, for example) were utilized.  Objective findings (based 
on mental status and examination and behavioral observations) 
included that the veteran was well groomed and dressed 
appropriately, and that eye contact was good.  He was alert 
and oriented to self, place, time, and situation.  Attention 
and concentration were within normal limits, and there were 
no apparent memory deficits.  The veteran's speech, tone, and 
volume were unremarkable.  There was no evidence of 
psychosis.  Affect was appropriate to content and was 
generally bright.  

During the evaluation, the veteran described symptoms of 
irritability, anxiety, nightmares, and irregular sleeping 
patterns that began while he was stationed in Laos.  He noted 
that he was easily startled, and that when he was not feeling 
well emotionally or physically, he would stay home alone 
until he felt better.  He denied current homicidal/suicidal 
ideation or intent.  The veteran's history - military, the 
recent amputation, and the like - was described.  

During the clinical interview the veteran was presented with 
a number of hypothetical situations he may encounter as a 
gunsmith (e.g. conflict with a customer) and his answers were 
found to reflect appropriate judgment and insight.  As a 
result of this evaluation, the veteran was diagnosed with 
generalized anxiety disorder, and the symptoms of PTSD.  His 
level of impairment was noted to be moderate.  

In concluding and summarizing the report, the examiners noted 
that there was no record of the veteran ever having used a 
gun in an assault, and the veteran denied same.  It was noted 
that the veteran has had an inventory of guns for several 
years, and from a review of his business report, is 
responsible and conscientious in his proposed business of 
gunsmithing and firearms sales.  The examiners opined that 
based on the veteran's long history of handling firearms, to 
include without altercation, his current adequate behavior 
control, and his current gunsmith license and inventory, it 
seemed likely that he would be able to function as a 
gunsmith.  They noted that while there was no guarantee that 
the veteran would be able to function well as a gunsmith, or 
that gunsmithing would not cause stress that may exacerbate 
his symptoms, his history and presentation during the 
assessment suggested that he would be able to work as a 
gunsmith and take a break from his work when his health or 
mental status required one.  

In January 2001 the veteran was again seen by Dr. Branham, 
and indicated that he was still interested in working on his 
gunsmithing shop.  He noted that he went down to his farm 
every day but was feeling increasingly depressed and was 
having problems concentrating.  On mental status examination 
it was noted that he felt lost and had no ambition.  

A certificate from NRA, received by the Board in June 2001 
reflects that veteran successfully completed Machine Shop 
Practices in May 2001.  

Finally, in a June 2001 statement received by the Board, Dr. 
Branham re-endorsed his August 1997 letter as to the 
veteran's fitness to be self-employed as a gunsmith or any 
other chosen business.  


II. Law and Analysis

Initially, as to the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (hereinafter, "VCAA"), by virtue of the July 1996 
Statement of the Case, September 1999 Board remand, and March 
2001 Supplemental Statement of the Case, issued during the 
pendency of the appeal, the veteran and his representative 
were given notice of the information and medical evidence 
necessary to substantiate this claim.  The RO has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran or otherwise identified.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran regarding this claim.  
Accordingly, and given the favorable action below, the Board 
is satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist.  See VCAA, Pub. 
L. No. 106-475, §§ 3-4, 114 Stat. 2096 (to be codified as 
amended at 38 U.S.C. § 5103A, 5107).  

The provisions of Chapter 31, Title 38, United States Code 
are intended to enable veterans with service-connected 
disabilities to achieve maximum independence in daily living 
and, to the maximum extent feasible, to become employable and 
to obtain and maintain suitable employment.  38 U.S.C.A. 
§ 3100 (West 1991).

Basic entitlement to Chapter 31 benefits requires that the 
veteran have a service-connected disability that is rated 20 
percent disabling or more, and be found by the VA to be in 
need of rehabilitation because of an employment handicap.  
38 U.S.C.A. § 3102 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 21.40 (2000).  In this case, the RO has determined that the 
veteran is basically eligible for Chapter 31 benefits, but 
has denied vocational rehabilitation and training based on a 
finding that the veteran's vocational goal is not reasonably 
feasible.

Under applicable law and regulations, the term "vocational 
goal" means a gainful employment status consistent with the 
veteran's abilities, aptitudes and interests. The VA shall 
determine the reasonable feasibility of achieving a 
vocational goal in each case in which a veteran is eligible 
to receive Chapter 31 benefits.  38 U.S.C.A. §§ 3101, 3106 
(West 1991 & Supp. 2000); 38 C.F.R. § 21.53 (2000).

In order to find that the achievement of a particular 
vocational goal is reasonably feasible, the facts must show 
that the effects of the veteran's disabilities, when 
considered in relation to his circumstances, do not prevent 
successful pursuit of a vocational rehabilitation program and 
successful employment.  38 C.F.R. §§ 21.35, 21.53(d) (2000).  
Achievement of a vocational goal is not currently reasonably 
feasible if effects of the veteran's service-connected and 
nonservice-connected disabilities, when considered in 
relation to the veteran's circumstances at the time of the 
determination, prevent the veteran from successfully 
achieving a vocational goal at that time; or are expected to 
worsen within the period needed to achieve a vocational goal 
and which would, therefore, make achievement not reasonably 
feasible. 38 C.F.R. § 21.35(h)(3) (2000).  

The criteria for feasibility are: (1) a vocational goal must 
be identified; (2) the veteran's physical and mental 
conditions must permit training to begin within a reasonable 
period; and (3) the veteran must possess the necessary 
educational skills and background to pursue the goal.  
38 C.F.R. § 21.53(d) (2000).

A finding that achievement of a vocational goal is infeasible 
without a period of extended evaluation requires compelling 
evidence which establishes infeasibility beyond any 
reasonable doubt.  38 C.F.R. § 21.53(e)(1),(2); see also 
38 C.F.R. § 21.57 (2000).

At the outset, the Board again notes (as was noted in the 
September 1999 remand) that the veteran has made obvious 
efforts in his endeavors to obtain Chapter 31 benefits for 
his proposed gunsmithing business.  However, there must be an 
initial determination regarding feasibility.  The Board 
realizes that the evidence of record is somewhat 
contradictory regarding feasibility.  

However, after a longitudinal review of the record, and 
mindful of the requirement for "compelling evidence" 
establishing infeasibility "beyond any reasonable doubt," 
the Board finds that the veteran's vocational goal, to 
operate a gunsmithing business, is reasonably feasible.  
Clearly, from an experience perspective alone, the veteran 
possesses the necessary skills and background to operate as a 
gunsmith.  Among other things, he has the requisite education 
and training, and licenses, and has been long interested in 
the field of firearms.  

It is also clear that the counseling psychologist was 
hesitant to make a finding of feasibility due, in large part, 
to the veteran's volatile behavior in the past.  Further, it 
is quite apparent that the veteran is not without 
difficulties, both physical and, most notably, psychological.  
However, the law does not require that, to be feasible, a 
vocational goal be appropriate or a "good idea."  The Board 
cannot find compelling evidence establishing infeasibility 
beyond any reasonable doubt.  In fact, the evidence indicates 
that the goal is feasible, despite the veteran's documented 
shortcomings. 

In this regard, and as noted above, it is the opinion of the 
VA psychologists who examined the veteran in November 2000 
that he would likely be able to function as a gunsmith, given 
his experience and adequate behavior control.  The examiner 
at High Point made a somewhat similar finding in 1993 when, 
as also noted above, he indicated that it did not appear that 
any psychiatric impairment would prevent the veteran from 
being able to cognitively deal with vocational demands.  Dr. 
Branham has also, essentially, made similar findings.  

In sum, the evidence shows that the effects of the veteran's 
disabilities, when considered in relation to his 
circumstances, do not prevent successful pursuit of a 
vocational rehabilitation program and successful self-
employment.  38 C.F.R. §§ 21.35, 21.53(d) (2000).  As such, 
the Board finds that the veteran's vocational goal of 
operating as a gunsmith is reasonably feasible.  To this 
extent, the veteran's appeal is granted.  


Final Point

As an aside, it is noted that the only issue before the Board 
at this point was whether achievement of the veteran's 
vocational goal was reasonably feasible for purposes of 
entitlement to vocational rehabilitation and training under 
Chapter 31, Title 38, United States Code; and, it has been 
determined by the Board that the veteran's goal is, in fact, 
feasible.  This was the only issue properly before the Board 
at this time and the only issue the Board has addressed.  At 
this point, it may very well be necessary for VA staff (to 
perhaps include a counseling psychologist) to look into to 
such things as the availability of non-VA financing, 
coordination with the SBA regarding consideration under 
section 8 of the Small Business Act (it is noted that there 
is, of record, a November 1996 letter from SBA indicating 
their approval of the veteran's plan), and the like, in 
assisting the veteran with his plan.  See 38 C.F.R. § 21.257 
(2000).  Such assistance had been provided prior to the 
appealed April 1996 determination, but had been apparently 
abandoned when the veteran postponed a follow up counseling 
session and/or when it was determined that the goal was 
infeasible.  


ORDER

The veteran's vocational goal is reasonably feasible for 
purposes of entitlement to vocational rehabilitation and 
training under Chapter 31, Title 38, United States Code; his 
appeal in this regard is granted.



		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

